,_,: ··.;   .,;       J,)
                                                                                                                                                                                                                /),
            AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                  Pagelofl   1 i    ]l

                                                                                                                                                                                                                      1:
                                                               UNITED STATES DISTRICT COURT                                                                                                                           Ii
                                                                                                                                                                                                                      !!
                                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                                                         JUDGMENT IN A CRIMINAL CASE
                                                                V.                                                          (For Offenses Committed On or After November 1, 1987)


                                           Eufemio Villa-Martinez                                                           Case Number: 3:19-mj-23614

                                                                                                                            Frank A Bal strieri              IT:" ~ ~              if."" U'''III
                                                                                                                            Defendant's Attar ey             ~     ill'   ~~':Fl         ~,-,,t'J
                                                                                                                                                                                   tJ.,.rc-::i

            REGISTRATION NO. 88758298
                                                                                                                                                                 SEP O1, 2019
            THE DEFENDANT:                                                                                                                              '-:·------- ______
             '°' pleaded gu1"lty to count(s) 1 of Compla1·nt
              ic;
                                                                                                                  s CL§m: Uc: Dl'.°11<,:;: cc·, JC·1T
                                                                       ------'-------------1--mO;..:Uccl'--'H"-'l:.:/-""r',cJ:"'1Ji>L~,niln:"",,:~:·.c_;•'•,-"-:r'--'1•;;.~.-:,,,"1·!,··;--cs-··-••i¼f-
                                                                                                                  •                                                                        __,, t • .,
              D was found guilty to count(s)                                                           ·--~---~"-•)~~dI,X,_,
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                              Nature of Offense                                                                                          Count Number(s)
            8:1325                                       ILLEGAL ENTRY (Misdemeanor)                                                                                1

             •              The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             •              Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:
                                                       ,/
                                                       Xl, TIME SERVED                                               D _ _ _ _ _ _ _ _ _ _ days

              lZl Assessment: $10 WAIVED          lZl Fine: WAIVED
              lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
                  •
                  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                        Wednesday, September 4, 2019
                                                                                                                        Date of Imposition of Sentence

                                       /    1)     .    1.-,
                                                 1 (/..!"-
            Received
                            •     //    .-{1;'.i
                                  1 • ,"!Y·t.-C

                                 DUSM
                                                         .;/)
                                                                 ·!
                                                                   /

                                                                                                                       Ilifactti::::LOCK
                                                                                                                        UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                                                                            3:19-mj-23614
